Citation Nr: 1751767	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

By way of background, the Board remanded the case for additional development in August 2015.  In December 2016, the Board denied an increased rating in excess of 10 percent for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, in June 2017, subsequently granted the parties' Joint Motion for Partial Remand (Joint Motion) to vacate and remand, in part, the December 2016 Board decision that denied referral for extraschedular consideration for the Veteran's service-connected bilateral hearing loss.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2017 Joint Motion, the parties determined that the Board erred when it denied referral for extraschedular consideration for the Veteran's service-connected bilateral hearing loss.  In particular, the parties cited the October 2015 VA audiological examination.  The Veteran reported "not using hearing aid AS due to ear aches" and stated that he "easily [got] ear aches due to loud sounds and cold weather."  The parties agreed that remand was warranted, in that, the Board did not address the Veteran's earaches and whether the symptom was associated with hearing loss, and, if so, whether it was contemplated by the rating criteria.  

Moreover, other pertinent evidence of record includes post-service treatment records and a March 2011 VA audiological examination report.  At a September 2010 VA annual hearing evaluation, the Veteran reported that he had stopped wearing his hearing aids because he was experiencing pain and discomfort in his ears when he wore them.  However, at his March 2011 VA audiological examination, the Veteran denied ear pathology and vertigo.  Nonetheless, the Veteran's representative highlighted lay statements of record that the Veteran's hearing loss caused him to sleep through the sound of his alarm clock, resulted in him being late for work, and has strained his marital relationship.  See September 2017 Representative's Correspondence; March 2011 Veteran's wife's lay statement.  

In light of points raised in the May 2017 Joint Motion and the Board's review of claims file, remand for additional development of the claim is warranted.  As such, the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his earaches.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his earaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the October 2015 VA examination report documenting that the Veteran reported "not using hearing aid AS due to ear aches" and stated that he "easily [got] ear aches due to loud sounds and cold weather" and the September 2010 lay assertion that the Veteran had stopped wearing his hearing aids because he was experiencing pain and discomfort in his ears when he wore them.

The examiner should opine as to whether the Veteran has a disease of the ear that accounts for his earaches and also address whether the Veteran's ear aches are   at least as likely as not (a 50 percent or greater probability) a symptom or manifestation of his hearing loss disability, to include as due to the use of his hearing aids. 
 
In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, including referral for extraschedular consideration if warranted.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



